Case 1:20-cr-00176-LAK_ Document 45 Filed 12/01/20 Page 1 of1
Case 1:20-cr-00176-LAK Document 44-2 Filed 11/30/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
v.
CAESAR DIAZ,

Defendant.

 

 

WHEREAS, with the defendant’s consent, his guilty plea allocution was made before a
United States Magistrate Judge on November 25, 2020;

WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to

the District Court:

WHEREAS, upon review of the transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

[PROPOSED|-
ORDER

20 Cr. 176 (LAK)

IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated: New York, New York
December _l , 2020

UNITED STATES DISTRICT
SOUTHERN DISTRICT OF NEW YORK

THE HONORABLE LEWIS aA

DGE
